            Case 1:21-cr-00034-CRC Document 39 Filed 07/30/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )
                                               )       Criminal No. 21-cr-34 (CRC)
                v.                             )
                                               )
THOMAS ROBERSTON AND                           )
JACOB FRACKER,                                 )
                                               )
                Defendant.                     )


                      CONSENT MOTION TO CONTINUE AND
                 TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

       The United States of America, by and through its attorney, the Acting United States

Attorney for the District of Columbia, respectfully moves this Court to continue the status hearing

currently scheduled for August 3, 2021, and to exclude time under the Speedy Trial Act pursuant

to 18 U.S.C. § 3161(h)(7)(A) from August 3, 2021, until the date of the next status hearing in this

case, to be determined by the Court. In support, the Government states as follows:

       1.       The parties are discussing potential resolution of this case short of trial. The United

States has presented each Defendant with a plea offer that expires on August 11, 2021.

       2.       Counsel for both Defendants consent to a continuance until after August 11, 2021,

so that the plea offers can be presented to and considered by each of their clients. The undersigned

has conferred with Defense counsel, and proposes the morning of August 16, 17, or 18, as possible

dates for the rescheduled status hearing, if such dates are amenable to the Court.

       3.       The Government further moves, with the consent of the Defendants, pursuant to 18

U.S.C. § 3161(h)(7)(A), to exclude time under the Speedy Trial Act in the interests of justice from

August 3, 2021, until the date of the next status hearing in this case, to be determined by the Court.

This additional period is necessary to allow the government to prepare discovery and for the parties
          Case 1:21-cr-00034-CRC Document 39 Filed 07/30/21 Page 2 of 2




to engage in discussions regarding possible resolutions of the case. Therefore, the government

respectfully submits that the ends of justice served by such exclusion would outweigh the best

interest of the public and the Defendant in a speedy trial.


                                              Respectfully submitted,



                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney
                                              DC Bar No. 415793


                                       By:    /s/ Elizabeth Aloi
                                              ELIZABETH ALOI
                                              Assistant United States Attorney
                                              NY Bar No. 4457651
                                              U.S. Attorney’s Office, District of Columbia
                                              555 Fourth Street, N.W.
                                              Washington, DC 20530
                                              Phone: (202) 695-0610
                                              Elizabeth.aloi@usdoj.gov

                                              /s/ Risa Berkower
                                              RISA BERKOWER
                                              Assistant United States Attorney
                                              NY Bar No. 4536538
                                              U.S. Attorney’s Office, District of Columbia
                                              555 Fourth Street, N.W.
                                              Washington, DC 20530
                                              Phone: (202) 803-1576
                                              Risa.berkower@usdoj.gov




                                                2
